

116 HRES 55 IH: Recognizing Centre College in Danville, Kentucky, for 200 years of leadership in higher education.
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 55IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Mr. Guthrie (for himself, Mr. Barr, Mr. Comer, Mr. Yarmuth, Mr. Massie, and Mr. Rogers of Kentucky) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONRecognizing Centre College in Danville, Kentucky, for 200 years of leadership in higher education.
	
 Whereas Centre College was conceived by a group of visionary Americans, including Isaac Shelby, a Revolutionary War hero and the first Governor of Kentucky; Ephraim McDowell, one of the fathers of modern surgery; and James Birney, a prominent abolitionist and two-time Presidential candidate;
 Whereas the General Assembly of the Commonwealth of Kentucky granted a charter to Centre College in 1819;
 Whereas Centre College, which opened in one building housing two professors and five students, has grown to more than 1,400 students and 140 professors on a historic campus;
 Whereas Centre College has graduated two Vice Presidents of the United States, a Chief Justice and an Associate Justice of the Supreme Court, 13 United States Senators, 44 United States Representatives, 11 Governors, and many more elected and appointed leaders at the national, State and local levels;
 Whereas Centre College today is recognized by leaders in academia and by national rankings as one of the leading liberal arts colleges in the United States;
 Whereas Centre College offers more than 50 majors, minors, preprofessional, and dual-degree programs;
 Whereas Centre College is a national leader in study abroad experiences, with 85 percent of students studying abroad at least once;
 Whereas the Centre College Colonels have 23 varsity athletic teams that participate in the Southern Athletic Association in Division III of the NCAA; and
 Whereas, for 200 years, Centre College has provided an exceptional liberal arts education with a proven track record for preparing students for lives of learning, leadership, and service: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes Centre College for 200 years of service as an institution of higher education; and
 (2)commends Centre College for its leadership and service to students, Kentucky, and the world. 